Exhibit 10.6

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (the “Security Agreement”) is made as of December 28,
2007, by Tully’s Coffee Corporation, a Washington corporation (“Tully’s”) and
Tully’s Coffee Asia Pacific, Inc., a Nevada Corporation (“TCAP”) (collectively
and severally the “Grantor”) in favor of UCC Ueshima Co. Ltd., a Japanese
corporation (“UCC”).

RECITALS

A. Tully’s and UCC have entered into that certain Settlement Agreement as of
this same date (the “Settlement”).

B. In accordance with the Settlement, Tully’s has executed a certain Guaranty,
as of this same date (the “Guaranty”), and TCAP has executed a certain
Promissory Note, as of this same date (the “Note”), which provides for TCAP to
pay UCC a principal sum of $6 million U.S. dollars on the terms and conditions
more particularly described in that Note.

C. It is a condition precedent to the Settlement and the Note that Tully’s shall
have executed and delivered this Security Agreement.

ACCORDINGLY, in consideration of the above premises and to induce UCC to enter
into the Settlement and the Note, Tully’s hereby agrees with UCC as follows:

AGREEMENT

1. Defined Terms. Unless otherwise defined herein, the capitalized terms used
herein which are defined in the Settlement and Note shall have the meanings
specified therein. All terms defined in this Security Agreement in the singular
shall have comparable meanings when used in the plural, and vice versa, unless
otherwise specified.

(a) “Collateral” means:

(i) The Trademarks (provided that Trademark Collateral will not include “intent
to use” trademark applications unless and until Tully’s has used such trademarks
and has filed a statement of use or amendment to allege use with respect to such
application), and all rights in any trademarks or registrations in the United
States Patent and Trademark Office to the extent the same are necessary to
perfect or enforce UCC’s rights in the Trademarks; all income, royalties,
damages and payments now and hereafter due and/or payable with respect thereto,
including, without limitation, payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
thereof, unfair competition, dilution, or for injury to the goodwill associated
with any of the Trademarks; and all rights corresponding thereto;

(ii) All license agreements with any other party, including TCAP, in connection
with any Trademarks and the right to prepare for sale, sell and advertise for
sale, all inventory now or hereafter owned by Tully’s or its licensees, covered
by such license agreements;

(iii) The goodwill of Grantor’s business connected with and symbolized by the
Trademarks;

(iv) The royalties payable to Tully’s under that certain Tully’s Coffee
Exclusive License Agreement between Tully’s and TCAP, dated as of October 12,
2007, pursuant to which TCAP is obligated to remit to Tully’s one percent
(1%) of the aggregate net revenues, of the Tully’s Stores in the Territories
together with all other sales of products or services made in connection with
the Tully’s Business Names and Trademarks, for net revenues and sales after
March 31, 2008 (all as such terms are defined in that License Agreement) (the
“TCAP Royalties”);

(v) All assets of TCAP, whether tangible or intangible, presently owned and
hereafter acquired personal or real property, including all accounts, chattel
paper, inventory, equipment, instruments, investment property, documents,
deposit accounts, letter-of-credit rights, and general intangibles (the “TCAP
Assets”);

(vi) All common stock of TCAP (the “TCAP Shares”); and



--------------------------------------------------------------------------------

(vii) The proceeds and products of the foregoing and all insurance payments
pertaining to the foregoing and proceeds thereof.

(b) “Obligations” means each and every debt, liability and obligation of every
type and description arising under or in connection with any Settlement and Note
(as defined therein) which Grantor may now or at any time hereafter owe to UCC,
whether such debt, liability or obligation now exists or is hereafter created or
incurred and whether it is or may be direct or indirect, due or to become due,
absolute or contingent, primary or secondary, liquidated or unliquidated,
independent, joint, several or joint and several.

(c) “TCAP Assets” has the meaning described in paragraph (a)(v) above.

(d) “TCAP Royalties” has the meaning described in paragraph (a)(iv) above.

(e) “TCAP Shares” has the meaning described in paragraph (a)(vi) above.

(f) “Territory” means the Territory, as such term is defined the Settlement.

(g) “Trademarks” means all trademarks, service marks, collective membership
marks, trade names, trade styles and related registrations listed on Exhibit A
solely to the extent the same are used in the Territory and any which are used
by or under authority of Tully’s in any country in the Territory, and all
applications and renewals for any of them and the respective goodwill associated
with each and the business symbolized thereby.

(h) The words “hereof,” “herein” and “hereunder” and words of like import when
used in this Security Agreement shall refer to this Security Agreement as a
whole and not to any particular provision of this Security Agreement and section
references are to sections in this Security Agreement unless otherwise
specified.

2. Security Interest in Collateral. To secure the prompt and complete payment,
observance and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all the Obligations, Grantor hereby irrevocably
assigns and pledges to UCC, and hereby grants to UCC, a security interest with
power of sale to the extent permitted by law (the “Security Interest”), in and
to the Collateral, and all of Grantor’s right, title and interest therein,
whether now-owned or existing or hereafter arising or acquired and wheresoever
located.

3. Restrictions on Future Agreements. Grantor agrees that until all the
Obligations shall have been satisfied in full it will not, without UCC’s prior
written consent, abandon any Trademark, or enter into any agreement, including,
without limitation, any license agreement (other than as necessary to maintain
or protect any Trademark), which is inconsistent with the obligations of
Grantors or UCC’s rights under this Security Agreement or would require UCC to
pay any fees or otherwise incur any expenses of any kind upon foreclosure or
upon termination of such agreement, and Grantor further agrees that it will not
take any action, or permit any action to be taken by any other persons to the
extent that such persons are subject to its control, including licensees, or
fail to take any action, which would affect the validity, priority, perfection
or enforcement of the rights transferred to UCC under this Security Agreement,
and any such agreement or action if it shall take place shall be null and void
and of no effect whatsoever. Any licenses shall also include terms and
conditions requiring the licensee to maintain the quality of all merchandise and
services using the Trademarks at a level substantially consistent with or better
than the quality of merchandise and services of Grantor as of the date hereof,
as well as acknowledgement by the licensee that all goodwill associated with the
licensee’s use of the Trademarks shall, subject to UCC’s interest, be the
property of Grantor, and warranties and other terms standard to trademark
licenses necessary to protect Grantor’s and UCC’s rights in the Trademarks. In
the event Grantor fails to comply with the terms of this Section 3, the
warranties in Section 5 or the duties set forth in Section 9, UCC shall, in
addition to any other remedies available, have the right to seek injunctive
relief pursuant to this Security Agreement and Section 6 of the Settlement.

4. New Trademarks. Grantor represents and warrants that the Trademarks and
Licenses listed on Exhibit A constitute all of the significant trademarks,
applications, trade names, service marks, service mark registrations and
trademark registrations now owned and material license agreements entered into
by Grantor in or relating to the Territory. If, before the Obligations shall
have been satisfied in full Grantor shall, after the date hereof, (a) obtain
rights to any new trademarks, trademark registrations, trademark



--------------------------------------------------------------------------------

applications, service marks, service mark registrations, or trade names in the
Territory; (b) become entitled to the benefit of any trademarks, trademark
registrations, trademark applications, trade names, service marks, service mark
registrations, trademark licenses or trademark license renewals in the
Territory; or (c) enter into any new trademark license agreements in the
Territory, the provisions of Section 2 above shall automatically apply thereto,
and Grantor shall give to UCC prompt written notice thereof of all new trademark
registrations and applications. Grantor hereby authorizes UCC to modify this
Security Agreement by amending Exhibit A to include any future trademarks,
trademark applications, trade names, service marks, service mark registrations,
trademark registrations or license agreements that are the Trademarks or the
Licenses, under Section 2 above or under this Section 4.

5. Additional Representations and Warranties. Grantor hereby represents,
warrants, covenants and agrees that, except as otherwise provided in this
Security Agreement:

(a) Subject to the rights of TCAP and Tully’s under the Settlement, TCAP or
Tully’s is and shall continue to be the sole and exclusive owner of all right,
title and interest in the Collateral until the Obligations are fully satisfied
and paid in full or UCC has foreclosed its interest in the Collateral under this
Security Agreement;

(b) Except for UCC’s security interest reflected herein and in the Settlement
and except for (i) Benaroya Capital’s subordinated rights in the Collateral
under the Subordination Agreement attached hereto as Exhibit B and (ii) UCC’s
continuing Asia Rights Security Interest (the “Asia Rights Security Interest”),
which Tully’s and TCAP hereby acknowledge and agree is unmodified and in full
force and effect, as such security interest is described in that certain Tully’s
Coffee Exclusive License Agreement (the “Original License Agreement”), dated as
of April 11, 2001, as amended hereunder, the Collateral is and will continue to
be free and clear of any and all liens, mortgages, security interests, or other
encumbrances or imperfections of title, and restrictions on transfer;

(c) It has the full right and power to grant the security interest in the
Collateral made hereby and the exclusive, unrestricted right to sue for past,
present, and future infringement of the Trademarks;

(d) Except for UCC’s security interest reflected herein and except for
(i) Benaroya Capital’s limited rights in the Collateral under the Subordination
Agreement attached hereto as Exhibit B and (ii) UCC’s continuing Asia Rights
Security Interest, which Tully’s and TCAP hereby acknowledge and agree is in
full force and effect, it has made no previous assignment, transfer or
agreements in conflict herewith or constituting a present or future assignment,
transfer, or encumbrance on any of the Collateral and will not enter into any
agreement that would could prevent, delay, or interfere with the exercise of
UCC’s rights under this Security Agreement;

(e) It will not execute, and there will not be on file in any public office, any
effective financing statement or other document or instrument covering the
Collateral except as approved in writing by UCC;

(f) All information furnished to UCC concerning the Collateral and proceeds
thereof is, or will be at the time the same is furnished, accurate and correct
in all material respects;

(g) No infringement or unauthorized use presently is being made of any of the
Trademarks or which has or may reasonably be expected to impair, alone or in the
aggregate, UCC’s rights in the Collateral and there are no actions, suits,
claims, or proceedings threatened, pending, or in progress relating in any way
to the Collateral;

(h) It has not engaged in any conduct, or omitted to perform any necessary act,
the result of which would invalidate or result in the abandonment of any of the
Trademarks or hinder their enforcement by UCC or enforcement of UCC’s other
rights hereunder;

(i) It will at its own expense, and using its best efforts, protect and defend
the Trademarks and other Collateral against all claims or demands of all persons
other than UCC;

(k) It will at its own expense maintain or cause to be maintained the Trademarks
including, but not limited to, by filing all applications to register and all
affidavits and renewals possible with respect to issued registrations;

(l) It will not abandon nor fail to pay any maintenance fee or annuity due and
payable on any Trademark or Collateral, nor fail to file any required affidavit
in support thereof;



--------------------------------------------------------------------------------

(m) It will not challenge or assist any other party in challenging or seeking to
invalidate UCC’s rights under this Security Agreement, including at any time to
invalidate this Security Agreement or UCC’s rights in the Collateral on the
grounds that it constitutes an assignment-in-gross;

(n) It will not sell, assign or otherwise transfer any of its right, title or
interest in any of the Collateral except as permitted by UCC in the Settlement
Agreement or another writing and provided that to the extent it sells, assigns
or otherwise transfers any of its right, title or interest in any of the
Collateral to any other party, such party shall have (i) entered into a security
agreement substantially similar in form and substance to this agreement
(ii) taken all other actions necessary or desirable to perfect such security
interest, including, without limitation, all filings and registrations with
relevant trademark authorities and any filings under the Uniform Commercial Code
or equivalent in effect in each relevant jurisdiction;

(o) The TCAP Shares are uncertificated (or Tully’s has delivered to UCC any
certificates related thereto) and shall not be diluted in any respect and there
are no other equitable or beneficial ownership interests in TCAP, whether
through equities, warrants, options or otherwise;

(p) The obligations secured by the Asia Rights Security Interest are hereby
amended to include the Obligations and any failure to fulfill such Obligations
hereunder is a breach under the Original License Agreement.

Notwithstanding the foregoing representations and warranties, the parties
expressly acknowledge and agree that TCAP contemplates assigning to a general
partnership to be formed by TCAP and an entity that is majority controlled by
Kouta Matsuda, TCAP’s rights and obligations under that certain Tully’s Coffee
Exclusive License Agreement between Tully’s and TCAP, dated as of October 12,
2007, and TCAP is authorized to do so, so long as the assignee agrees in writing
that the assignee shall abide by the terms of this Agreement, as if it were
TCAP, and so long as TCAP remains obligated hereunder.

 

6. Royalties; Term.

(a) Grantor hereby agrees that any rights granted hereunder to UCC with respect
to all the Collateral as described above shall be worldwide (except to the
extent expressly limited to the Territory) and without any liability for
royalties or other related charges from UCC to Grantor.

(b) The term of the security interest granted herein shall extend until payment
in full of the Obligations and, in the case of the Trademarks, the earlier of
(i) such payment and (ii) the expiration or abandonment of each of the
Trademarks subject to this Security Agreement.

7. UCC’s Right to Inspect. UCC shall have the right, from time to time, to
examine Grantor’s books, records and operations related to the Collateral,
including, without limitation, Grantor’s merchandise quality control processes
relating to the Collateral upon reasonable notice and at such reasonable times
and as often as may be reasonably requested. Grantor agrees (i) not to sell or
assign its interest in, or grant any license under, the Collateral without the
prior written consent of UCC; and (ii) to maintain the quality of any and all
merchandise in connection with which the Trademarks are used, substantially
consistent with or better than the quality of said merchandise as of the date
hereof.

8. Termination of Security Interest. This Security Agreement is made for
collateral purposes only. Upon payment of in full of the Obligations UCC will,
at Grantor’s sole cost and expense, execute and deliver to Grantor all
termination statements, releases or other instruments as may be necessary or
proper to re-vest in Tully’s and TCAP, as the case may be, (without recourse to
or warranty by UCC) full title to the Collateral granted hereby, subject to any
disposition thereof which may have been made by UCC pursuant hereto.

9. Duties of Grantor. Grantor shall have the duty (a) to prosecute diligently
any trademark application that is part of the Trademarks pending as of the date
hereof or thereafter until the Obligations shall have been paid in full, (b) to
make applications on trademarks, as appropriate, (c) to preserve and maintain
all rights in the Trademarks and other Collateral; and (d) to monitor and
enforce compliance with the terms of this Agreement. Any expenses incurred in
connection with such applications shall be borne by Grantor. Grantor agrees to
retain an experienced trademark attorney for the filing and prosecution of all
such applications and other proceedings. Grantor shall not abandon any right to
file a trademark application in any country in the Territory (or in the United
States if UCC’s rights depend on filings in the



--------------------------------------------------------------------------------

United States), without the prior written consent of UCC, which consent shall
not be unreasonably withheld or delayed. If Grantor fails to comply with any of
the foregoing duties, UCC shall, in addition to any other remedies available
hereunder or at law or equity, have the right (but shall not be obligated) to do
so in TCAP’s name to the extent permitted by law, but at Grantor’s expense, and
Grantor hereby agrees to reimburse UCC in full for all reasonable expenses,
including the reasonable fees and disbursements of counsel incurred by UCC in
protecting, defending and maintaining the Collateral. In the event that Grantor
shall fail to pay when due any fees required to be paid by it hereunder, or
shall fail to discharge any lien prohibited hereby, or shall fail to comply with
any other duty hereunder, UCC may, but shall not be required to, pay, satisfy,
discharge or bond the same for the account of the Grantor, and all monies so
paid out shall be Obligations of Grantor repayable on demand, together with
interest at the rate set forth in the Note. Notwithstanding the foregoing,
Grantor shall be expressly excused from liability for failure to fulfill its
obligations under this Section 9, to the extent UCC’s actions or non-use on or
before June 26, 2006, are found to be the sole cause for such liability.

10. UCC’s Right to Sue. From and after the occurrence and during continuance of
an event of default, UCC shall have the right, but shall in no way be obligated,
to bring suit in its own name for its own benefit to enforce the Trademarks, and
if UCC shall commence any such suit, Tully’s shall, at the request of UCC, do
any and all lawful acts and execute any and all proper documents required by UCC
in aid of such enforcement. Tully’s shall, upon demand, promptly reimburse UCC
for all costs and expenses incurred by UCC, together with interest as provided
in Section 9. Nothing in the Settlement or any of its Exhibits shall be
interpreted or construed to limit UCC’s ability to enforce or protect the rights
granted hereunder, including where necessary to institute legal action to enjoin
or seek damages for activities originating outside the Territory that may have
the effect of damaging or otherwise impairing UCC’s rights in the Collateral.

11. Waivers. No course of dealing among Grantor and UCC, and no failure to
exercise, nor any delay in exercising, on the part of UCC, any right, power or
privilege hereunder or under the Note shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, power or privilege hereunder
or there under preclude any other or further exercise thereof the exercise of
any other right, power or privilege.

12. Cumulative Remedies; Power of Attorney; Effect On Other Agreements. All of
UCC’s rights and remedies with respect to the Collateral, whether established
hereby, by the Note, the Guaranty, the Settlement, by any other agreements or by
law shall be cumulative and may be exercised singularly or concurrently. Upon
the occurrence and during the continuance of an event of default and the giving
by UCC of written notice to Tully’s of UCC’s intention to enforce its right and
claims against Grantor, Grantor hereby authorizes UCC to make, constitute and
appoint any officer or agent of UCC as UCC may select, in its sole discretion,
as Grantor’s lawful attorney-in-fact, with power (but not the obligation) to
(i) endorse Grantor’s name on all applications, documents, papers and
instruments necessary or desirable for UCC in the use of the Collateral, or
(ii) take any other actions with respect to the Collateral as UCC deems in the
best interest of UCC or (iii) grant or issue any exclusive or non-exclusive
license under the Collateral to anyone, or (iv) assign, pledge, convey or
otherwise transfer title in or dispose of the Collateral to anyone free and
clear of any encumbrance upon title thereof (other than any encumbrance created
hereby). Grantor hereby ratifies all that such attorney shall lawfully do or
cause to be done by virtue hereof. This power of attorney shall be irrevocable
until the Obligations have been paid in full. Grantor acknowledges and agrees
that this Security Agreement is not intended to limit or restrict in any way the
rights and remedies of UCC but rather is intended to facilitate the exercise of
such rights and remedies. UCC shall have, in addition to all other rights and
remedies given it by the terms of this Security Agreement, all rights and
remedies granted to UCC under its other agreements with Grantor and those
otherwise allowed by law and the rights and remedies of a secured party under
the Uniform Commercial Code as enacted in any jurisdiction in which the
Collateral may be located. Recourse to security will not be required at any
time.

13. Binding Effect; Benefits. This Security Agreement shall be binding upon
Grantor and its successors and assigns, and shall inure to the benefit of UCC.
Grantor’s successors and assigns shall include, without limitation, a receiver,
trustee or debtor-in-possession of or for Grantor.



--------------------------------------------------------------------------------

14. Amendments, Etc. No amendment or waiver of any provision of this Security
Agreement nor consent to any departure by Grantor here from shall in any event
be effective unless the same shall be in writing and signed by the party to be
charged therewith, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

15. Notices. All notices and other communications provided for hereunder shall
be given in the manner set forth in the Settlement (with notice to Tully’s being
deemed notice to TCAP).

16. Severability. Whenever possible, each provision of this Security Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Security Agreement shall be
prohibited by or invalid under applicable law, then such provision shall be
ineffective only to the extent of such prohibition or invalidity, and if any
provision hereof shall be found to invalidate the rights of UCC under the
Original License Agreement, then such provision shall be ineffective only to the
extent needed to avoid invalidation of such rights, without invalidating the
remainder of such provisions or the remaining provisions of this Security
Agreement.

17. Governing Law. The validity, construction, and interpretation of this
Security Agreement shall be governed by the laws of the State of Washington
applicable to contracts made and to be performed wholly within that state.

18. Venue and Consent to Jurisdiction. Venue and jurisdiction of any litigation
arising out of this Security Agreement shall lie exclusively in the United
States District Court for the Western District of Washington located in Seattle,
Washington. The parties hereto hereby submit to the jurisdiction of such court,
and the rights granted under this paragraph may be specifically enforced by
either party to this Security Agreement and irrevocably agrees to be bound by
any final judgment rendered thereby in connection with this Security Agreement
or the Note or any of the other documents referenced herein from which no appeal
has been taken or is available. EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO ITS NOTICE ADDRESS SPECIFIED ON THE FIRST PAGE HEREOF, SUCH
SERVICE TO BECOME EFFECTIVE TEN (10) DAYS AFTER SUCH MAILING. NOTHING HEREIN
SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

19. Waiver of Jury Trial. The parties agree that in the event of any litigation
arising out of this Security Agreement, the matters are not suitable for
determination by a jury. All parties hereby waive their right to a jury trial on
any matter litigated pursuant to this Security Agreement, and the waiver set
forth herein may be specifically enforced by all other parties to this Security
Agreement.

20. Waiver of Notice, Hearing and Bond. GRANTOR WAIVES ALL RIGHTS TO NOTICE AND
HEARING OF ANY KIND PRIOR TO THE EXERCISE BY UCC OF ITS RIGHTS, FROM AND AFTER
THE OCCURRENCE OF AN EVENT OF DEFAULT, TO REPOSSESS THE COLLATERAL WITH JUDICIAL
PROCESS OR TO REPLEVY, ATTACH OR LEVY UPON THE COLLATERAL. GRANTOR WAIVES THE
POSTING OF ANY BOND OTHERWISE REQUIRED OF UCC IN CONNECTION WITH THE JUDICIAL
PROCESS OR PROCEEDING TO OBTAIN POSSESSION OF, REPLEVY, ATTACH, OR LEVY UPON THE
COLLATERAL TO ENFORCE ANY JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF UCC
TO ENFORCE BY SPECIFIC PERFORMANCE, TEMPORARY RESTRAINING ORDER PRELIMINARY OR
PERMANENT INJUNCTION, THIS SECURITY AGREEMENT.

21. Rules of Construction. All parties have been actively represented by counsel
throughout the negotiations leading to the execution and delivery of this
Security Agreement. Consequently, the usual rules of construction of documents
against the interest of the party drafting the same are hereby waived, and the
parties stipulate that this Security Agreement and the documents contemplated
thereby be construed in accordance with the intent of the parties as expressed
herein or therein.

22. Governing Provisions. To the extent any provisions of this Security
Agreement are inconsistent with any provisions in the Settlement, Note, or
Guaranty, the provisions of this Security Agreement shall govern.



--------------------------------------------------------------------------------

23. Headings. Section headings are not to be considered part of this Security
Agreement and are included solely for convenience and reference and are not
intended to be full or accurate descriptions of the content thereof.

24. Number, Gender and Persons: In this Security Agreement, words importing the
singular number only shall include the plural and vice versa, words importing
gender shall include all genders and words importing persons shall include
individuals, corporations, partnerships, associations, trusts, unincorporated
organizations, governmental bodies and other legal or business entities of any
kind whatsoever.

25. Acknowledgment Regarding Licensing and Distributions. Pursuant to Section 5
of the Settlement Agreement, UCC acknowledges and agrees that, notwithstanding
any provision of this Security Agreement to the contrary, (i) Grantors
contemplate that Grantors will sublicense, franchise and grant distribution
rights in the Trademarks and related rights in the Territory before the
Obligations are paid in full, and that (ii) so long as UCC receives two thirds
(2/3rd) of any distributions in any form that are otherwise to be paid to TCAP,
whether in cash or otherwise, on the same day that the remaining one third
(1/3) is distributed to TCAP or TCAP’s designee, and so long as all
sublicensees, franchisees and distributors are notified of UCC’s security
interest in the Trademarks prior to entering into any such relationship, then
UCC consents to such sublicenses, franchises and distribution rights in advance.
UCC further agrees that that (i) TCAP may distribute to Tully’s or any other
party that remaining one third (1/3) of any distribution from TC-P and (ii) any
such distribution made before TCAP or Tully’s default under the Settlement
Agreement or any Exhibit thereto shall not be part of the Collateral and shall
belong exclusively to Tully’s or any other party to whom it has been
distributed, and (iii) UCC hereby release any and all of its rights with respect
to such pre-default distributions. Tully’s acknowledges and agrees that, any
proceeds not paid to Tully’s prior to such a default shall be subject to
Grantor’s rights to such proceeds under the Settlement Agreement and any Exhibit
thereto.

IN WITNESS WHEREOF, Tully’s and TCAP have each caused this Security Agreement to
be executed and delivered by a duly authorized representative as of the day
first above written.

 

TULLY’S COFFEE ASIA PACIFIC, INC.     TULLY’S COFFEE CORPORATION By:         By:
        Title:             Title:    

(CONTINUED NEXT PAGE)



--------------------------------------------------------------------------------

STATE OF WASHINGTON

   )    ) ss.

COUNTY OF KING

   )

On this day personally appeared before me                     , to me known to
be the individual described in and who executed the within and foregoing
instrument, and acknowledged that he/she signed the same as his/her free and
voluntary act for the uses and purposes therein mentioned.

GIVEN UNDER MY HAND AND OFFICIAL SEAL this              day of
                    , 2007.

 

 

(Signature)

(Please print name legibly)

NOTARY PUBLIC in and for the State of Washington

My commission expires:                     .

*        *        *

 

STATE OF WASHINGTON    )       )    ss. COUNTY OF KING    )   

On this day personally appeared before me                     , to me known to
be the individual described in and who executed the within and foregoing
instrument, and acknowledged that he/she signed the same as his/her free and
voluntary act for the uses and purposes therein mentioned.

GIVEN UNDER MY HAND AND OFFICIAL SEAL this              day of
                    , 2007.

 

 

(Signature)

(Please print name legibly)

NOTARY PUBLIC in and for the State of Washington

My commission expires:                     .



--------------------------------------------------------------------------------

EXHIBIT A

Trademarks

[Tully’s to insert full list of Trademarks (including domain names) here,
subject to UCC’s approval]



--------------------------------------------------------------------------------

EXHIBIT B

Subordination Agreement

[to be inserted]